Citation Nr: 0408718	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-05 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for left fourth and 
fifth digit Tailor bunions, post operative.

2.  Entitlement to service connection for right fourth and 
fifth digit Tailor bunions, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from December 1984 to 
December 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision in part 
of which the Department of Veterans Affairs (VA) regional 
office (RO) in Nashville, Tennessee, denied entitlement to 
service connection for right and left fourth and fifth digit 
Tailor bunions, post operative.

The veteran's claim of entitlement to service connection for 
left fourth and fifth digit Tailor bunions, post operative, 
is the subject of the Remand that follows this decision.  

In March 2004, the Board received evidence from the RO 
concerning issues that are not currently before the Board on 
appeal.  These matters are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By letter dated May 8, 2001, the RO informed the veteran 
of an April 2001 rating decision that, in part, denied 
entitlement to service connection for right and left fourth 
and fifth digit Tailor bunions, post operative, and advised 
the veteran of her appellate rights.

2.  The veteran filed a Notice of Disagreement (NOD) with the 
RO's April 2001 rating decision as it pertained specifically 
to surgery and scars on her right foot in May 2001 and as to 
her feet, without specifying the left or right foot, in 
September 2001.  

3.  The RO provided the veteran a Statement of the Case (SOC) 
on May 2, 2002, concerning the issue of entitlement to 
service connection for right and left fourth and fifth digit 
Tailor bunions, post-operative.

4.  On May 29, 2002, the veteran filed a statement that 
referred to postoperative surgery on left foot and to other 
disabilities, but did not specifically refer to disability of 
the right foot or of the 4th and 5th digits of the right foot.

5.  The veteran filed a VA Form 9 that referred to the 
postoperative right foot condition and scars, among other 
matters, on August 21, 2002.

6.  Concerning her claim for service connection for right 
fourth and fifth digit Tailor bunions, post operative, the 
veteran did not file a substantive appeal within one year of 
the notice of the April 2001 rating decision or within 60 
days of mailing of the Statement of the Case on May 2, 2002.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issue of entitlement to service connection for right fourth 
and fifth digit Tailor bunions, post operative, and Board 
lacks jurisdiction to consider that issue.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200, 20.201, 
20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the underlying issue of 
entitlement to service connection for right fourth and fifth 
digit Tailor bunions, post operative.  The timeliness of the 
filing of a substantive appeal is pivotal to the question of 
whether the Board has jurisdiction to decide the claim.  

The law provides that " . . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3).  This may be 
done at any stage of a proceeding, regardless of whether the 
RO considered the question.  38 C.F.R. § 20.101(d) (2003).  
As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Appellate review of a RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a) (West 2002), 
38 C.F.R. § 20.200 (2003).  A NOD is a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 C.F.R. § 20.201 (2003).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2003).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2003).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (2003).

On May 8, 2001, the veteran was advised by the RO that her 
claim for service connection for right and left fourth and 
fifth digit Tailor bunions, post operative, was denied.  The 
veteran was also informed of the RO's decision concerning six 
other issues.  The notification letter indicates that she was 
provided VA Form 4107, which contains her appellate rights.  
This form advised the appellant of the need to perfect an 
appeal within one year.  

On May 31, 2001, the veteran filed a statement with the RO in 
which she specifically indicated that she was appealing the 
May 8, 2001 "Decision on the surgery and scars on right 
foot."  On September 7, 2001, she filed a statement with the 
RO in which she indicated that she was "appealing decision 
for increase" and specifically discussed "the problem I was 
having with my feet and 4th + 5th digit toes."  

On May 2, 2002, the RO provided her with a SOC that addressed 
the issues of entitlement to service connection for left and 
right fourth and fifth digit Tailor bunions, post operative.  

On May 29, 2002, the RO received a statement from the veteran 
in which she indicated that she was "reappealing the 
decision made."  She specifically listed: (1) postoperative 
surgery on left foot; (2) increase of benign skin and plantar 
warts; (3) compensation of 100 percent disability for 2 
months time lost from work; (4) surgical scars (without 
specifying which foot); (5) compensation for misdiagnosis 
(with reference to her use of fungus creams); (6) increase 
for legs and knees; and (7) "The reason for this medical 
condition was due [to] wearing flat combat boots while in the 
military."  

The RO accepted this statement as an appeal from the denial 
of the left 4th and 5th digit Tailor bunions, postoperative.  
The RO also sent her a letter in July 2002 concerning "your 
application for service-connected disability compensation 
benefits for surgical scars, an increased evaluation of your 
service-connected benign skin and plantar warts, legs and 
knees, and temporary 100% for 2 months."

On August 21, 2002, the RO received a VA Form 9, Appeal to 
Board of Veterans' Appeals, in which the veteran indicated 
that she wished to appeal all the issues listed on the 
statement of the case and specifically discussed the 
postoperative right foot condition and scars, among other 
matters.

The RO did not receive a VA Form 9 to perfect the veteran's 
appeal of RO's decision concerning a right foot disorder 
until August 21, 2002, more than one year following the April 
2001 rating decision and more than 60 days following mailing 
of the May 2, 2002, Statement of the Case that addressed that 
issue.

When the Board, on its own initiative, considers a 
jurisdictional question such as the one addressed herein, the 
claimant must be given notice of the potential jurisdictional 
defect and an opportunity to respond, submit evidence, or 
request a hearing.  38 C.F.R. § 20.101(d) (2003).  That was 
done in this case via a January 12, 2004 letter.  

On February 24, 2004, the veteran's representative submitted 
the following statement from the veteran concerning the 
timeliness of her appeal:

This is in response to your letter dated 
1/12/2004[.]  When I wrote the letter for 
my appeal I was under the impression that 
it was on both feet and that that was 
within a timely manner [.]  When I ask 
(sic) for the residuals of the surgery I 
was again under the impression that it 
was for both surgeries on both feet [.]  
Therefor (sic) I believe my intent was to 
appeal all issues that was (sic) denied 
[.]  I am being treated at the VAMC 
Mountain Home TN [.]

Unfortunately, the veteran's current assertion concerning her 
intent to appeal the denial of service connection for both 
left and right bunionectomies is not controlling in the 
Board's decision.  In her May 2001 statement she referred 
only to postoperative residuals of left foot surgery.  She 
did not refer to her right foot.  The record does not contain 
a written statement from the veteran that was timely filed 
that can be construed as a substantive appeal concerning the 
RO's denial of entitlement to service connection for right 
fourth and fifth digit Tailor bunions, post operative, as the 
VA Form 9 that refers to the right foot was not filed until 
August 2002, which was both more than 60 days after the May 
2002 statement of the case and more than one year from the 
May 2001 notice of the action appealed.

The United States Court of Appeal for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held that 
it was proper for the Board to dismiss the appeal of a 
veteran who did not file a timely substantive appeal and did 
not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  The Court opined that the Secretary was correct in 
arguing that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a NOD and 
a formal appeal.  Id. at 555.  The veteran in this case was 
properly provided notice of her appellate rights.  

In this case, absent a timely filing of a substantive appeal, 
an appeal was not perfected on the denial of the claims for 
service connection for right fourth and fifth digit Tailor 
bunions, post operative, and the Board is without 
jurisdiction to adjudicate that claim.  


ORDER

The claim of entitlement to service connection for right 
fourth and fifth digit Tailor bunions, post operative, is 
dismissed for lack of jurisdiction based on the lack of 
filing of a timely substantive appeal.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran contends that she has current disability from 
left fourth and fifth digit Tailor bunions, post operative.  
During an October 1996 medical examination, it was noted that 
the veteran had numerous calluses and bunions, especially on 
the undersides of both foot pads.  Private medical records 
generated in March 1998 document the veteran's surgery on her 
left fifth toe.  During a VA examination in July 2000, the 
veteran was noted to have a tender scar on the left lateral 
toe.  An X-ray of the left foot showed postoperative changes 
with the resection of the lateral aspect of the left fifth 
metacarpal head.


A service medical record dated in July 1987 documents the 
veteran's in-service history of excessive callus formation at 
unspecified metatarsal heads.  An August 1987 service medical 
record documents clinical findings of submetatarsal second 
and fourth tylomas.  At the time of her medical examination 
for separation from service, the veteran gave a history of 
foot trouble.  An examiner indicated that the veteran's feet 
were clinically abnormal due to corn formation on both feet.  

Under 38 C.F.R. § 3.159(c)(4), VA's duty to assist a claimant 
in the development of her claims includes providing a medical 
examination if VA determines that such an examination is 
necessary to decide her claims.  The regulation further 
provides that medical examination is necessary if the 
information and evidence in the record does not contain 
sufficient medical evidence to decide the claim, but, 1) 
contains competent lay or medical evidence of a current 
diagnosed disability, or persistent or recurrent symptoms, 2) 
establishes that the veteran suffered an event, injury or 
disease in service and, 3) indicates that the claimed 
disability or symptoms may be associated with the established 
in-service disease.

In this case, a medical examination is necessary to fairly 
decide the veteran's claim of entitlement to service 
connection for left fourth and fifth digit Tailor bunions, 
post operative.  This is so because the veteran has current 
disability from left fourth and fifth toe Tailor bunions, 
post operative.  Further, she had documented corn and callus 
formation on her feet in service.  The veteran has indicated 
that her foot symptoms began in service and have continued 
since her service.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is her 
responsibility to report for the examinations and to 
cooperate in the development of her claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA, private or other) that have treated 
or examined the veteran for a left foot 
disorder since her separation from service 
in December 1987.  The veteran should be 
requested to provide the approximate dates 
of treatment.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of her disability from left 
fourth and fifth digit Tailor bunions, 
post operative.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
If the veteran has disability from a left 
foot disorder from left fourth and fifth 
digit Tailor bunions, post operative, the 
examiner should express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability identified was 
incurred in service, or is proximately due 
to or the result of service-connected 
disability.  

4.  Then, the RO should again review the 
record and readjudicate the claims for 
service connection for left fourth and 
fifth digit Tailor bunions, post 
operative.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



